ACCEPTED
                                                                                        12-14-00044-CR
                                                                            TWELFTH COURT OF APPEALS
                                                                                         TYLER, TEXAS
                                                                                   3/17/2015 3:28:32 PM
                                                                                           CATHY LUSK
                                                                                                 CLERK




                           In The Twelfth Court Of Appeals              FILED IN
                                    Tyler, Texas                 12th COURT OF APPEALS
                                                                      TYLER, TEXAS
                                                                 3/17/2015 3:28:32 PM
                                No. 12-14-00044-CR                    CATHY S. LUSK
                                                                          Clerk
                         Shakeitha Cartwright, Appellant,
                                        v.
                          The State of Texas, Appellee.


            On Appeal from the 273rd District Court, Shelby County, Texas
                       Trial Court Cause No. 2013-CR-18695


APPELLANT’S MOTION FOR RULING ON MOTION TO ABATE APPEAL AND FOR DE
            NOVO HEARING UNDER 38.22 §6, Tx. Code Crim. Proc.



Seth T. Johnson, Tex. Bar No. 24082212
222 North Mound St., Suite #1
Nacogdoches, Texas 75961
Telephone: (936) 205-6775
Fax: (936)715-3022
Email: johnsondefenselaw@gmail.com
Attorney for Appellant
  APPELLANT’S MOTION FOR RULING ON MOTION TO ABATE APPEAL AND FOR DE
             NOVO HEARING UNDER 38.22 §6, Tx. Code Crim. Proc.

       TO THE HONORABLE JUDGES OF THE TWELFTH COURT OF APPEALS:

              COMES NOW, the Appellant, Shakeitha Cartwright, by and through her attorney

       of record, Seth T. Johnson, and respectfully files this motion.

             1. On 02/16/15 Appellant filed with this Honorable Court a motion to abate this

       appeal and to order the Trial Court to conduct de novo a suppression hearing

       concerning the voluntariness of Appellant’s statements to law enforcement.

             2. On 02/18/2015 the State was ordered to file a response to Appellant’s motion

       on or before 03/02/2015.

             3. To date, the State has not electronically filed a response with this Court as

       requested. However, on 03/02/2015, Appellant’s counsel received a fax from the

       District Attorney purporting to be a file-stamped brief in opposition to Appellant’s

       motion. It appears the brief may have been filed with the trial court instead of being

       made part of the appellate record.

             4. Appellant opening brief is currently due on 04/06/2015.

             5. In an abundance of caution to preserve the issue contained in the 02/16/15

       motion for further review, Appellant files this motion respectfully requesting a ruling on

       her motion filed 02/16/15 and respectfully objecting to the lack of a ruling prior to the

       currently set deadline for her opening brief.

                                                PRAYER

              In light of the arguments in her original motion and the supplemental response

       filed 03/03/15, Appellant prays that her motion to abate the appeal and for a new

       voluntariness hearing be granted.


	                                                                                                  2	  
                                                             Respectfully submitted,




                                                             Seth T. Johnson, #24082212
                                                             ATTORNEY FOR DEFENDANT
                                                             222 North Mound St. #1
                                                             Nacogdoches, TX 75961
                                                             (P) 936-205-6775
                                                             (F) 936-715-3022
                                                             johnsondefenselaw@gmail.com



                                        CERTIFICATE OF SERVICE
              I hereby certify that a true and correct copy of the foregoing Motion was hand-
       faxed and E-served to the Shelby County District Attorney’s Office, Texas, on March 17,
       2015.




                                                             Seth T. Johnson, #24082212




	                                                                                           3